DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22, 23, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 5,436,506; herein “Kim”) in view of Honeycutt (US 5,691,217; herein “Honeycutt”) and Hoffman et al. (2005/0199960; herein “Hoffman”).
Regarding claim 22, Kim discloses in Fig. 31 and related text a semiconductor device comprising: 
a plurality of circuits arranged in matrix (see col. 4 lines 19-32),
wherein each of the plurality of circuits comprises a first transistor (second driver transistor with gate 18, see col. 3 line 44), a second transistor (first PMOS TFT with gate 44, see col. 5 lines 38-39), 
wherein the first transistor comprises a first channel formation region (in bulk semiconductor layer 10),
wherein the second transistor comprises a first semiconductor layer comprising a thin film semiconductor (thin film semiconductor layer 50) in a second channel formation region,
wherein the first channel formation region comprises bulk semiconductor,
wherein one of a source electrode and a drain electrode (electrode 42 which connects to drain 50, see col. 6 line 35 and col. 5 lines 34-37, thus functions as a drain electrode) of the second transistor is in contact with a top surface of a gate electrode of the first transistor (42 in contact with 18), and
wherein the drain electrode (42) comprises a region overlapping with the gate electrode (18) of the first transistor in a plan view.
Kim does not disclose 
a capacitor,
wherein the bulk semiconductor comprises silicon,
wherein the thin film semiconductor comprises an oxide semiconductor,
wherein the oxide semiconductor comprises indium, gallium, and zinc,
wherein the one of a source electrode and a drain electrode of the second transistor is configured to function as an electrode of the capacitor, and
wherein the capacitor comprises a region overlapping with the gate electrode of the first transistor in a plan view.
In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15);
wherein the bulk semiconductor (first channel formation region 12, see col. 4, line 8; channel formation region of transistor 380 with gate 28, see col. 4 line 34-35) comprises silicon,
wherein an electrode is in contact with a top surface of the gate electrode of the first transistor (n+ region of 40 in contact with a top surface connected to gate 28 of transistor 380) and is configured to function as an electrode of the capacitor,
wherein the capacitor (55) comprises a region overlapping with the gate electrode (28) of the first transistor in a plan view.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having a capacitor having the claimed features, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 line 18-20) and thereby improve operation. Further, it would have been obvious to have the first channel formation region comprising silicon, as taught by Honeycutt, in order to employ a conventional semiconductor material as the bulk substrate and allowing for conventional processing techniques. Note that the limitation “wherein the one of a source electrode and a drain electrode of the second transistor…is configured to function as an electrode of the capacitor,” is taught by the combination of the electrode in contact with the top surface of the gate electrode of the first transistor being configured to function as an electrode of the capacitor, as shown by Honeycutt, and the electrode being a drain electrode, as shown by Kim.
In the same field of endeavor, Hoffman teaches in Fig. 1D and related text a second transistor (TFT transistor) comprising a first semiconductor layer comprising a thin film semiconductor in a second channel formation region (108, see [0011])
wherein the thin film semiconductor comprises an oxide semiconductor,
wherein the oxide semiconductor comprises indium, gallium, and zinc (see [0025] at least).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having the thin film transistor channel formation region comprising an oxide semiconductor comprising indium, gallium, and zinc, as taught by Hoffman, in order achieve a TFT having improved electrical characteristics such as good channel mobility, operating frequency, speed and drive current (see Hoffman [0032] at least).
Regarding claim 23, Kim further discloses wherein the first channel formation region is formed in a second semiconductor layer (bulk semiconductor layer 10).
Regarding claim 28, the combined device shows wherein the oxide semiconductor layer comprising is arranged so as to overlap with the capacitor and the gate electrode of the first transistor in a plan view (Kim: semiconductor layer 50 extends to region of contact with gate 18; Honeycutt: capacitor 55 is formed in region of contact between semiconductor layer 40 and gate 28/22).
Regarding claim 29, Kim further discloses wherein the first channel formation region is formed in a second semiconductor layer (bulk semiconductor layer 10).
Claims 24 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Honeycutt and Hoffman, as applied to claims 22 and 28 above, and further in view of Sivan (US 5,198,683; herein “Sivan”).
Regarding claims 24 and 30, Kim as modified does not teach wherein the first channel formation region is formed in a single crystal silicon substrate.
In the same field of endeavor, Sivan teaches the first channel formation region (substrate 31) is a single crystal semiconductor substrate (see col. 4, lines 45-46).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having the substrate as a single crystal semiconductor substrate, as taught by Sivan, in order to employ a conventional and well-known bulk semiconductor material and allowing for conventional processing techniques. 
Claims 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Honeycutt, Hoffman, and Seo et al. (US 2010/0084649; herein “Seo”).
Regarding claims 34 and 37, Kim as modified by Honeycutt and Hoffman teach the claimed invention in substantially the same manner and for the same reasons as applied to claim 22 above, except for 
wherein a top surface and a side surface of the source electrode and a top surface and a side surface of the drain electrode of the second transistor are each in contact with the oxide semiconductor layer, and
wherein a gate electrode of the second transistor is positioned over (so as to overlap) the oxide semiconductor layer with a gate insulating layer of the second transistor therebetween; and
wherein the source electrode and the drain electrode each comprise molybdenum.
Kim further discloses 
wherein a top surface and a side surface of the drain electrode (42) are each in contact with the thin film semiconductor layer, and
wherein a gate electrode (44) of the second transistor is positioned so as to overlap with the thin film semiconductor layer (50) with a gate insulating layer (48, see col. 6 line 7) of the second transistor therebetween.
In the same field of endeavor, Hoffman further teaches in Fig. 1D and related text the second transistor (TFT transistor)
wherein a top surface and a side surface of the source electrode surface and a top surface and a side surface of the drain electrode (top and side surfaces of 110 and 112, see [0011]) are each in contact with the oxide semiconductor layer (108).
wherein a gate electrode (104, see [0011]) of the second transistor is positioned over the oxide semiconductor layer (108) with a gate insulating layer (106, see [0011]) of the second transistor therebetween.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having a top surface and a side surface of the source electrode surface and a side surface of the drain electrode each in contact with the oxide semiconductor layer, and a gate electrode of the second transistor positioned over the oxide semiconductor layer with a gate insulating layer therebetween, as taught by Hoffman, in order achieve a TFT having improved electrical characteristics such as good channel mobility, operating frequency, speed and drive current (see Hoffman [0032] at least).
In the same field of endeavor, Seo teaches in Fig. 4 and related text a second transistor (TFT transistor) wherein
the source electrode and the drain electrode each comprise molybdenum (see [0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having the source electrode and the drain electrode each comprise molybdenum, as taught by Seo, in order to have good ohmic contact characteristics (see Seo [0059]).
Regarding claims 35 and 38, Kim further discloses wherein the first channel formation region is formed in a second semiconductor layer (bulk semiconductor layer 10).
Claims 36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Honeycutt, Hoffman and Seo, as applied to claims 34, and 37 above, and further in view of Sivan (US 5,198,683; herein “Sivan”).
Regarding claims 36 and 39, Kim as modified does not teach wherein the first channel formation region is formed in a single crystal silicon substrate.
In the same field of endeavor, Sivan teaches the first channel formation region (substrate 31) is a single crystal semiconductor substrate (see col. 4, lines 45-46).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the device of Kim by having the substrate as a single crystal semiconductor substrate, as taught by Sivan, in order to employ a conventional and well-known bulk semiconductor material and allowing for conventional processing techniques. 
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura (US 5,526,304; herein “Kawamura”) in view of Honeycutt and Hoffman.
Regarding claim 22, Kawamura discloses in Fig. 10-11 and related text a semiconductor device comprising: 
a plurality of circuits arranged in matrix (see abstract and Fig. 11 at least),
wherein each of the plurality of circuits comprises a first transistor (DTr2, see col. 8 line 33), a second transistor (TFT1 with gate 15a, see Fig. 11 and col. 8 line 39), 
wherein the first transistor comprises a first channel formation region (in bulk semiconductor layer 10),
wherein the second transistor comprises a first semiconductor layer comprising a thin film semiconductor (thin film semiconductor layer 17, see col. 9 line 3),
wherein the first channel formation region comprises silicon (see col. 8 line 26),
wherein one of a source electrode and a drain electrode of the second transistor is in contact with a top surface of a gate electrode of the first transistor (15b/15bb in contact with 13), and
wherein the drain electrode comprises a region overlapping with the gate electrode of the first transistor in a plan view (15b/15bb overlapping with 13).
Kawamura does not disclose
a capacitor,
wherein the thin film semiconductor comprises an oxide semiconductor,
wherein the one of a source electrode and a drain electrode of the second transistor is configured to function as an electrode of the capacitor, and
wherein the capacitor comprises a region overlapping with the gate electrode of the first transistor in a plan view.
In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15);
wherein an electrode is in contact with a top surface of the gate electrode of the first transistor (n+ region of 40 in contact with a top surface connected to gate 28 of transistor 380) and is configured to function as an electrode of the capacitor,
wherein the capacitor (55) comprises a region overlapping with the gate electrode (28) of the first transistor in a plan view.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kawamura by having a capacitor having the claimed features, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 line 18-20) and thereby improve operation. Note that the limitation “wherein the one of a source electrode and a drain electrode of the second transistor…is configured to function as an electrode of the capacitor,” is taught by the combination of the electrode in contact with the top surface of the gate electrode of the first transistor being configured to function as an electrode of the capacitor, as shown by Honeycutt, and the electrode being a drain electrode, as shown by Kawamura.
In the same field of endeavor, Hoffman teaches in Fig. 1D and related text a second transistor (TFT transistor) comprising a first semiconductor layer comprising a thin film semiconductor in a second channel formation region (108, see [0011])
wherein the thin film semiconductor comprises an oxide semiconductor,
wherein the oxide semiconductor comprises indium, gallium, and zinc (see [0025] at least).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kawamura by having the thin film transistor channel formation region comprising an oxide semiconductor comprising indium, gallium, and zinc, as taught by Hoffman, in order achieve a TFT having improved electrical characteristics such as good channel mobility, operating frequency, speed and drive current (see Hoffman [0032] at least).
 Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Honeycutt and Hoffman, as applied to claim 22 above, and further in view of Masouka et al. (US 4,814,841; herein “Masouka”).
Regarding claim 25, Kawamura as modified does not explicitly disclose wherein the gate electrode of the first transistor does not overlap with a gate electrode of the second transistor in a plan view.
In the same field of endeavor, Masouka teaches in Figs. 6-7 and related text a gate electrode of the first transistor (62, see col. 4 line 55)) does not overlap with a gate electrode of the second transistor (53, see col. 4 lines 50-54) in a plan view (see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kawamura by having the gate electrode of the first transistor does not overlap with a gate electrode of the second transistor in a plan view, as taught by Masouka, in order to reduce or avoid shorting or parasitic capacitance between the conductive features and also to provide an appropriate and known layout for the various features of the device.
Regarding claim 26, Kawamura further discloses wherein the first channel formation region is formed in a second semiconductor layer (bulk semiconductor layer 10).
Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Honeycutt, Hoffman, and Masouka.
Regarding claim 31, Kawamura in view Honeycutt and Hoffman teach the claimed invention in substantially the same manner and for the same reasons as applied to claim 22 above, except 
wherein the gate electrode of the first transistor does not overlap with a gate electrode of the second transistor in a plan view, and
wherein the oxide semiconductor layer comprising the second channel formation region is arranged so as to overlap with the capacitor and the gate electrode of the first transistor in a plan view.
In the same field of endeavor, Masouka teaches in Figs. 6-7 and related text a semiconductor device
wherein a gate electrode of the first transistor (62, see col. 4 line 55) does not overlap with a gate electrode of the second transistor (53, see col. 4 lines 50-54) in a plan view (see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kawamura by having the gate electrode of the first transistor does not overlap with a gate electrode of the second transistor in a plan view, as taught by Masouka, in order to reduce or avoid shorting or parasitic capacitance between the conductive features and also to provide an appropriate and known layout for the various features of the device.
Note that the limitation “wherein the oxide semiconductor layer is arranged so as to overlap with the capacitor and the gate electrode of the first transistor in a plan view” is taught by the combination of the thin film semiconductor layer overlapping the gate electrode of the first transistor at the region of contact between the drain of the second transistor and the gate electrode of the first transistor, as shown by Kawamura, the capacitor being formed at the region of contact between the between the thin film semiconductor layer of the second transistor and the gate electrode of the first transistor, as shown by Honeycutt, and the thin film semiconductor layer being an oxide semiconductor layer, as shown by Hoffman.
Regarding claim 32, Kawamura further discloses wherein the first channel formation region is formed in a second semiconductor layer (bulk semiconductor layer 10).
Claims 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Honeycutt, Hoffman, and Masouka, as applied to claims 25 and 31 above, and further in view of Sivan (US 5,198,683; herein “Sivan”).
Regarding claims 27 and 33, Kawamura as modified does not teach wherein the first channel formation region is formed in a single crystal silicon substrate.
In the same field of endeavor, Sivan teaches the first channel formation region (substrate 31) is a single crystal semiconductor substrate (see col. 4, lines 45-46).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the device of Kawamura by having the substrate as a single crystal semiconductor substrate, as taught by Sivan, in order to employ a conventional and well-known bulk semiconductor material and allowing for conventional processing techniques. 

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 
It is specifically noted in response to the arguments regarding Honeycutt, that the examiner has newly Honeycutt such that the question of whether 40 would be understood as a drain is moot. This is because it is the primary reference which establishes the electrode in contact with the top surface of the gate electrode of the first transistor is the drain electrode of the second transistor. It is noted, however, that Honeycutt also provides supports that the drain electrode is the electrode which is which is coupled to the gate electrode of the first transistor, as Fig. 1 shows the gate of transistor 380 (corresponding to 28 in Fig. 8) is couple to the drain of transistor 392 and also load resistor 386. Therefore, Honeycutt does appear to show the electrode 40 functions as the drain of transistor 392. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/21/2022